In a proceeding pursuant to CPLR article 78, inter alia, to review a determination of the Board of Appeals of the Village of Mamaroneck dated June 4, 2009, which, among other things, classified the issuance of a building permit for the construction of a single-family dwelling on a proposed subdivided parcel of real property designated as 609 Brook Street as a Type II action under the State Environmental Quality Review Act (ECL art 8), and declined to classify the development project proposed for the parcel as a Type I action under the State Environmental Quality Review Act, the petitioners appeal from a judgment of the Supreme Court, Westchester County (Cohen, J.), dated October 22, 2010, which denied the petition and, in effect, dismissed the proceeding.
*849Ordered that the appeal is dismissed, as academic, without costs or disbursements, in light of our determination of the appeal from the order and judgment (one paper) entered October 6, 2009, in Lucas v Board of Appeals of Vil. of Mamaroneck (93 AD3d 844 [2012] [decided herewith]). Angiolillo, J.E, Leventhal, Austin and Roman, JJ., concur.